DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, and 18 are allowed (renumbered as claims 1-17).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a method for wireless water leak detection comprising steps of: defining a group of leak sensors; selecting a threshold number of leak sensors in the group of leak sensors, wherein the selecting of the threshold number of leak sensors in the group of leak sensors comprises a user selection of the threshold number of leak sensors; detecting a leak with at least one leak sensor of the group of leak sensors; determining if the at least one leak sensor of the group of leak sensors comprises a number of the leak sensors of the group of leak sensors equal to or greater than the threshold number of the leak sensors in the group of leak sensors; and if the at least one leak sensor of the group of leak sensors comprises a number of the leak sensors of the group of leak sensors equal to or greater than the threshold number of the leak sensors in the group of leak sensors, then shutting off at least one valve associated with the group of leak sensors. The closest prior arts, Smith (Pub # US 2017/0357275 A1), Ward et al. (Pub # US 2018/0291911 A1), and Picardi et al. (Pub # US 2019/0025150 A1). Smith discloses a water leak detection system comprises: a flow sensor is used to detect water flow through a building's main or branch water pipe; plurality of moisture sensors and temperature sensors are placed at strategic locations throughout the monitored building; wherein all sensors communicate wirelessly with a gateway; a signal is sent to the gateway whenever a sensor detects a dangerous condition; signals are relayed from the gateway to a server that manages the system; alerts are sent to building personnel via push notification and phone calls.  Ward et al. disclose a whole home water appliance system includes controller circuitry, a primary sump pump; and a secondary sump pump driven with a flow of water; wherein the controller circuitry selectively energizes the primary sump pump to extract liquid from a sump pit based on a liquid level in the sump pit; the water control actuator controlled by the controller circuitry to shut off a municipal water supply to the domestic water distribution network in response to detection of a leak, and communication circuitry included in the whole home water appliance may wirelessly communicate.  Picardi et al. disclose methods, systems, and apparatus, including computer programs encoded on a storage device, for performing leak detection, wherein the method includes actions of obtaining water consumption data that is based on first sensor data generated by a connected water meter that is installed at a property, determining, based on the obtained water consumption data, in response to determining that a water leak is occurring at the property, determining, based on a type of water leak that is determined to be occurring at the property, an operation to mitigate potential damages caused by the water leak, and initiating performance of the operation in order to mitigate potential damages caused by the water leak. The references either singularly or in combination fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687